Citation Nr: 1756414	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1976 to December 1978. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in December 2016. A transcript of the proceeding is of record. 

The issue of entitlement to service connection for a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND
 
Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Veteran testified at his hearing in December 2016 that his medical records contain his diagnosis and that he injured his lower back during service. Specifically, he contends that he was a climate engineer while in-service at Fort Riley in Kansas, and while pushing a loaded wheelbarrow he "just felt [his] back pop." See December 2016 Hearing Transcript. He went on to say he received physical therapy after the incident and also returned to the sick hall complaining of pain a number of times. He further contends his doctor indicated his current back condition stems from the same back trouble he had following the in-service event. The Veteran contends that was the only time he ever hurt his back, and he has never had any type of surgery for his back. See December 2016 Hearing Transcript.

A review of the Veteran's claims file finds little documentation with which to support his claim. The evidence in the record consists of the Veteran's service -treatment records (STRs) which do not reflect treatment for low back disability, and contains a separation examination wherein he denied recurrent back pain and was given a normal clinical evaluation of the spine. However, in light of the Veteran's report of being hospitalized at Fort Riley, the Board finds that a direct search for records is necessary.

As for VA clinic records, the Veteran recalled his first treatment with VA in 2009. The record contains an April 2010 new patient consultation with records through November 2013. On remand, the AOJ should update VA clinic records.

As the factual record is unclear, the Board defers consideration of the need for VA examination pertaining to both issues on appeal at this time. See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1. Conduct a direct search for hospitalization records at Fort Riley in approximately 1977 to 1978, and obtain complete service personnel records.

2. Obtain outstanding VA treatment records from November 2013 to the present.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§5109B, 7112 (2012).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

